DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 29 June 2022. Claims 2 - 4, 6 - 12 and 14 - 19 are currently pending. 

Claim Objections
The objection to claim 4, due to a minor informality, is hereby withdrawn in view of the amendments and remarks received 29 June 2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection to claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of the amendments and remarks received 29 June 2022.

Response to Arguments
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive.
On page 5 of the remarks the Applicant’s Representative argues that Kiuchi et al. do not teach or suggest “determining a time to detection based on previously determined times to detection corresponding to previous images of a same-type item”. The Examiner respectfully disagrees. Initially, the Examiner asserts that the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In addition, the Examiner asserts that Kiuchi et al. disclose the aforementioned disputed claim limitation, see at least figures 1, 4A, 4B, 9, 10 and 13 - 16, page 1 paragraphs 0005, 0011 - 0014 and 0016, page 2 paragraph 0039, page 4 paragraphs 0062 and 0071 - 0072, page 7 paragraphs 0112 - 0116 and 0120 - 0121, page 8 paragraphs 0123 - 0124, page 9 paragraphs 0153 - 0157, page 10 paragraphs 0159 - 0160 and 0162 - 0167 and page 12 paragraph 0193 of Kiuchi et al. wherein they disclose “comput[ing] a the [sic] processing time for each of a plurality of parallel processing modes in which each of a plurality of processing units included in the target processing procedure are allocated to one of the plurality of arithmetic processing sections” [0016], that “the visual sensor system 1 is incorporated in a production line or the like to inspect existence of a defect or a stain on an object to be measured 2” [0039], that “FIG. 4A shows a flow when the image processing apparatus on which the conventional single arithmetic processing section is mounted performs a pre-shipment inspection to a product (workpiece)” [0071], that “the labeling 504, the flaw stain 505, the number of edges 506, and the area gravity center 507 correspond to substantial inspection processing” [0072], that in “the normal chart 422, a horizontal direction of the drawing indicates a time axis. A string of blocks corresponding to the processing items included in the target flow is disposed with widths corresponding to (predicted) processing times” [0121], that in “a lower portion of the timing chart area 420, the processing time (in FIG. 9, ‘1200’ ms and ‘2200’ ms) necessary for the string of flows is displayed in a visually recognizable mode” [0123], that “in the timing chart area 610, the horizontal direction of the drawing indicates the time axis, and the string of blocks corresponding to the processing items is disposed with the widths corresponding to the (predicted) processing times. In the timing chart area 610, information on the processing speed is displayed adjacent to the block corresponding to each processing item” [0155], that in “the list display area 620, the processing time predicted in selecting each parallel processing mode is displayed while compared to the processing time predicted in not performing the parallelization processing” [0157], that each “of the display columns 622, 624, 626, and 628 includes an item of ‘measurement time’ indicating the processing time of the set whole flow” [0159], that the “sequence of the processing items can be optimized by performing the permutation of the processing items such that parallelization efficiency becomes the highest. For ‘sequence of average processing speed’, ‘sequence of longest processing speed’, and ‘sequence of shortest processing speed’, which range in the actual performance in the past is used to compute the processing speed is specified based on a setting value inputted to a processing speed computing setting 704. In FIG. 14, because ‘20’ is set in the processing speed computing setting 704, the processing speed (time necessary for the performance) is computed based on the 20-times performance results from the latest performance result” [0166] and that the “image processing apparatus 100 computes the processing time in performing the target flow with the single core and the processing time in performing the parallel processing to the target flow based on the contents determined in step S114 (step S116), and the image processing apparatus 100 displays the user interface screen based on the computation result (step S118)” [0193]. The Examiner asserts that, as shown herein above and in the cited portions, Kiuchi et al. disclose an image processing apparatus incorporated into a production line that performs a string of image processing items to inspect objects, same-type items, for the existence of defects or stains and that the image processing apparatus also determines and optimizes the processing time necessary for the performance. Furthermore, the Examiner asserts that Kiuchi et al. disclose that the processing speed (time necessary for the performance) can be computed based on the 20-times performance results from the latest performance results, see at least figures 13 - 14 and page 10 paragraphs 0163 - 0167 of Kiuchi et al. The Examiner asserts that the 20-times performance results from the latest performance results of Kiuchi et al. corresponds to the claimed previously determined times to detection corresponding to previous images of a same-type item. Therefore, the Examiner asserts that Kiuchi et al. disclose “determining a time to detection based on previously determined times to detection corresponding to previous images of a same-type item”. 
On page 6 of the remarks the Applicant’s Representative argues that Kiuchi et al. do not teach or suggest “determining an initial time to detection based on a region of the item in the image”. The Examiner respectfully disagrees. Initially, the Examiner asserts that the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In addition, the Examiner asserts that Kiuchi et al. disclose the aforementioned disputed claim limitation, see at least figures 1, 4A, 4B, 9, 10 and 13 - 16, page 1 paragraphs 0005, 0011 - 0014 and 0016, page 2 paragraphs 0039 - 0040 and 0043, page 4 paragraph 0062, page 4 paragraph 0071 - page 5 paragraph 0082, page 7 paragraphs 0120 - 0121, page 8 paragraphs 0123 - 0124, page 9 paragraphs 0153 - 0157, page 10 paragraphs 0159 - 0160, 0162 and 0165 - 0167 and page 12 paragraph 0193 of Kiuchi et al. wherein they disclose “comput[ing] a the [sic] processing time for each of a plurality of parallel processing modes in which each of a plurality of processing units included in the target processing procedure are allocated to one of the plurality of arithmetic processing sections” [0016], that “the visual sensor system 1 is incorporated in a production line or the like to inspect existence of a defect or a stain on an object to be measured 2” [0039], that the “flow of FIG. 4A includes processing items, that is, camera image input 500, searches 501 and 502, position deviation correction 503, labeling 504, a flaw stain 505, the number of edges 506, and an area gravity center 507” [0071], that “searches 501 and 502 includes processing searching a portion (position) that is best matched with a registered model in the camera image while a feature portion printed in the workpiece 2 is previously registered as the image pattern (model)” [0074], that the “flaw stain 505 includes processing of detecting a flaw or a stain on the workpiece 2 based on a variation or a change in color on the camera image” [0076], that the “area gravity center 507 includes processing of specifying the region having the previously registered color in the camera image and of computing an area or a gravity center position with respect to the specified region. For example, using the result of the area gravity center 507, a chip or position deviation of a specific label can be inspected with respect to the workpiece 2 to which the label is attached on the surface” [0078], that the “time necessary for each processing item is roughly estimated based on a size of the camera image and various setting values” [0080], that in “a lower portion of the timing chart area 420, the processing time (in FIG. 9, ‘1200’ ms and ‘2200’ ms) necessary for the string of flows is displayed in a visually recognizable mode” [0123] and that each “of the display columns 622, 624, 626, and 628 includes an item of ‘measurement time’ indicating the processing time of the set whole flow” [0159]. The Examiner asserts that, as shown herein above and in the cited portions, Kiuchi et al. disclose an image processing apparatus incorporated into a production line that performs a string of image processing items to inspect objects/workpieces and that the image processing apparatus also determines and optimizes the processing time necessary for the performance. Furthermore, the Examiner asserts that Kiuchi et al. disclose that the time necessary for each processing item is roughly estimated based on a size of the camera image, that the string of processing items in the flow can include detecting a flaw or stain on the workpiece and specifying a specific region of the workpiece and that a measurement time indicating the processing time of the set whole flow can be determined and displayed. Lastly, the Examiner asserts that the instant application discloses that the “region of the item in the image” can comprise the “entire item”, see at least instant claim 15. Thus, the Examiner asserts that the initial time to detection, the measurement time indicating the processing time of the set whole flow, of Kiuchi et al. is based on a region of the item in the image. Therefore, the Examiner asserts that Kiuchi et al. disclose the aforementioned disputed claim limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 - 4, 6, 7, 9 and 14 - 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiuchi et al. U.S. Publication No. 2011/0050889 A1.

-	With regards to claim 2, Kiuchi et al. disclose a visual inspection system (Kiuchi et al., Abstract, Figs. 1, 2, 4A, 4B, 9, 13 & 15, Pg. 1 ¶ 0005 and 0011 - 0012, Pg. 2 ¶ 0038 - 0039, Pg. 3 ¶ 0044 - 0054, Pg. 4 ¶ 0059 and 0071, Pg. 4 ¶ 0073 - Pg. 5 ¶ 0077, Pg. 7 ¶ 0113 - 0116, Pg. 10 ¶ 0172) comprising: a processor in communication with a user interface and a camera, (Kiuchi et al., Abstract, Figs. 1, 2 & 15, Pg.2 ¶ 0039 - 0042, Pg. 3 ¶ 0044 - 0045, 0048 - 0053 and 0055 - 0057, Pg. 10 ¶ 0172 - 0173) the processor to receive from the camera input, including an image of an item on an inspection line; (Kiuchi et al., Abstract, Figs. 1 & 2, Pg. 1 ¶ 0005 - 0006, Pg. 2 ¶ 0038 - 0040, Pg. 2 ¶ 0043 - Pg. 3 ¶ 0044, Pg. 3 ¶ 0055, Pg. 4 ¶ 0071 - 0073) determine a time to detection based on previously determined times to detection corresponding to previous images of a same-type item, (Kiuchi et al., Figs. 1, 2, 4A, 4B, 9, 10 & 13 - 16, Pg. 1 ¶ 0005, 0011 - 0014 and 0016, Pg. 2 ¶ 0039, Pg. 4 ¶ 0062, 0071 - 0072 and 0074 - 0076, Pg. 5 ¶ 0080 and 0086 - 0087, Pg. 7 ¶ 0112 - 0116 and 0120 - 0121, Pg. 8 ¶ 0123 - 0124, Pg. 9 ¶ 0153 - 0157, Pg. 10 ¶ 0159 - 0167, Pg. 12 ¶ 0193 - 0196 [“The sequence of the processing items can be optimized by performing the permutation of the processing items such that parallelization efficiency becomes the highest. For ‘sequence of average processing speed’, ‘sequence of longest processing speed’, and ‘sequence of shortest processing speed’, which range in the actual performance in the past is used to compute the processing speed is specified based on a setting value inputted to a processing speed computing setting 704. In FIG. 14, because ‘20’ is set in the processing speed computing setting 704, the processing speed (time necessary for the performance) is computed based on the 20-times performance results from the latest performance result”]) the time to detection being a period of time between receiving the image of the item and detecting a defect on the item; (Kiuchi et al., Figs. 1, 2, 4A, 4B, 9, 10, 13 & 14, Pg. 1 ¶ 0005 and 0011 - 0013, Pg. 2 ¶ 0039 and 0043, Pg. 4 ¶ 0071 - 0076, Pg. 5 ¶ 0085 - 0087, Pg. 8 ¶ 0123, Pg. 9 ¶ 0153 - 0157, Pg. 10 ¶ 0159 - 0162 and 0165 - 0167, Pg. 12 ¶ 0192 [“flaw stain 505 includes processing of detecting a flaw or a stain on the workpiece”. The Examiner asserts that, at least, figure 9 of Kiuchi et al. illustrates timings of various sequences of processing items including a timing indicating a time to detection being a period of time between receiving the image of the item and detecting a defect on the item.]) based on the time to detection, calculate an expected performance of the system during an inspection stage; (Kiuchi et al., Figs. 9, 10 & 13 - 16, Pg. 1 ¶ 0011 - 0016, Pg. 4 ¶ 0062, Pg. 5 ¶ 0079 - 0082 and 0085 - 0087, Pg. 8 ¶ 0123 - 0130, Pg. 9 ¶ 0155 - 0157, Pg. 10 ¶ 0159 - 0169, Pg. 12 ¶ 0187 and 0193 - 0196) and output, via the user interface, the expected performance. (Kiuchi et al., Figs. 9, 10, 13, 15 & 16, Pg. 1 ¶ 0012 - 0016, Pg. 5 ¶ 0079 - 0082, Pg. 7 ¶ 0112 - 0116, Pg. 7 ¶ 0121 - Pg. 8 ¶ 0130, Pg. 9 ¶ 0143 - 0146, 0151 and 0153 - 0155, Pg. 9 ¶ 0157 - Pg. 10 ¶ 0165, Pg. 11 ¶ 0183 - Pg. 12 ¶ 0187, Pg. 12 ¶ 0193 - 0197) 

-	With regards to claim 3, Kiuchi et al. disclose the system of claim 2 wherein the processor is to determine the time to detection based on registration of a plurality of images of an item on the inspection line. (Kiuchi et al., Figs. 4A, 4B, 9, 10, 13 & 14, Pg. 4 ¶ 0062 and 0071 - 0074, Pg. 5 ¶ 0078 - 0080, Pg. 9 ¶ 0154 - 0156, Pg. 10 ¶ 0162 - 0168 [“searches 501 and 502 includes processing searching a portion (position) that is best matched with a registered model in the camera image while a feature portion printed in the workpiece 2 is previously registered as the image pattern (model). The reason the searches 501 and 502 are performed is that the position is more correctly specified by searching the feature points on the workpiece 2. The position deviation correction 503 includes processing of correcting a position deviation or an orientation deviation (rotation) of the workpiece 2 owing to the conveyance based on the search results of the searches 501 and 502. For example, when the workpiece 2 is oriented different from the original orientation owing to the conveyance of the workpiece 2 by the conveying mechanism 6, the searches 501 and 502 specify the current orientation of the workpiece 2, and pre-processing of rotating the camera image by a proper angle is performed based on the current orientation” and “For ‘sequence of average processing speed’, ‘sequence of longest processing speed’, and ‘sequence of shortest processing speed’, which range in the actual performance in the past is used to compute the processing speed is specified based on a setting value inputted to a processing speed computing setting 704. In FIG. 14, because ‘20’ is set in the processing speed computing setting 704, the processing speed (time necessary for the performance) is computed based on the 20-times performance results from the latest performance result”]) 
 
-	With regards to claim 4, Kiuchi et al. disclose the system of claim 2 wherein the processor is to determine the time to detection based on a size of a specific region of the item, the specific region associated with defect detection. (Kiuchi et al., Pg. 4 ¶ 0062, Pg. 4 ¶ 0071 - Pg. 5 ¶ 0082, Pg. 7 ¶ 0117 - 0118 and 0120 - 0121, Pg. 9 ¶ 0154 - 0157, Pg. 10 ¶ 0162 - 0167, Pg. 12 ¶ 0193 [“area gravity center 507 includes processing of specifying the region having the previously registered color in the camera image and of computing an area or a gravity center position with respect to the specified region. For example, using the result of the area gravity center 507, a chip or position deviation of a specific label can be inspected with respect to the workpiece 2 to which the label is attached on the surface.” (emphasis added)])

-	With regards to claim 6, Kiuchi et al. disclose a visual inspection system (Kiuchi et al., Abstract, Figs. 1, 2, 4A, 4B, 9, 13 & 15, Pg. 1 ¶ 0005 and 0011 - 0012, Pg. 2 ¶ 0038 - 0039, Pg. 3 ¶ 0044 - 0054, Pg. 4 ¶ 0059 and 0071, Pg. 4 ¶ 0073 - Pg. 5 ¶ 0077, Pg. 7 ¶ 0113 - 0116, Pg. 10 ¶ 0172) comprising: a processor in communication with a user interface and a camera, (Kiuchi et al., Abstract, Figs. 1, 2 & 15, Pg.2 ¶ 0039 - 0042, Pg. 3 ¶ 0044 - 0045, 0048 - 0053 and 0055 - 0057, Pg. 10 ¶ 0172 - 0173) the processor to receive an image of an item on an inspection line; (Kiuchi et al., Abstract, Figs. 1 & 2, Pg. 1 ¶ 0005 - 0006, Pg. 2 ¶ 0038 - 0040, Pg. 2 ¶ 0043 - Pg. 3 ¶ 0044, Pg. 3 ¶ 0055, Pg. 4 ¶ 0071 - 0073) determine a time to detection based on previously determined times to detection corresponding to previous images of a same-type item, (Kiuchi et al., Figs. 1, 2, 4A, 4B, 9, 10 & 13 - 16, Pg. 1 ¶ 0005, 0011 - 0014 and 0016, Pg. 2 ¶ 0039, Pg. 4 ¶ 0062, 0071 - 0072 and 0074 - 0076, Pg. 5 ¶ 0080 and 0086 - 0087, Pg. 7 ¶ 0112 - 0116 and 0120 - 0121, Pg. 8 ¶ 0123 - 0124, Pg. 9 ¶ 0153 - 0157, Pg. 10 ¶ 0159 - 0167, Pg. 12 ¶ 0193 - 0196 [“The sequence of the processing items can be optimized by performing the permutation of the processing items such that parallelization efficiency becomes the highest. For ‘sequence of average processing speed’, ‘sequence of longest processing speed’, and ‘sequence of shortest processing speed’, which range in the actual performance in the past is used to compute the processing speed is specified based on a setting value inputted to a processing speed computing setting 704. In FIG. 14, because ‘20’ is set in the processing speed computing setting 704, the processing speed (time necessary for the performance) is computed based on the 20-times performance results from the latest performance result”]) the time to detection being a period of time between receiving the image of the item and detecting a defect on the item; (Kiuchi et al., Figs. 1, 2, 4A, 4B, 9, 10, 13 & 14, Pg. 1 ¶ 0005 and 0011 - 0013, Pg. 2 ¶ 0039 and 0043, Pg. 4 ¶ 0071 - 0076, Pg. 5 ¶ 0085 - 0087, Pg. 8 ¶ 0123, Pg. 9 ¶ 0153 - 0157, Pg. 10 ¶ 0159 - 0162 and 0165 - 0167, Pg. 12 ¶ 0192 [“flaw stain 505 includes processing of detecting a flaw or a stain on the workpiece”. The Examiner asserts that, at least, figure 9 of Kiuchi et al. illustrates timings of various sequences of processing items including a timing indicating a time to detection being a period of time between receiving the image of the item and detecting a defect on the item.]) and output, via the user interface, the time to detection. (Kiuchi et al., Figs. 9, 10, 13, 15 & 16, Pg. 1 ¶ 0012 - 0016, Pg. 5 ¶ 0079 - 0082, Pg. 7 ¶ 0112 - 0116, Pg. 7 ¶ 0121 - Pg. 8 ¶ 0130, Pg. 9 ¶ 0143 - 0146, 0151 and 0153 - 0155, Pg. 9 ¶ 0157 - Pg. 10 ¶ 0165, Pg. 11 ¶ 0183 - Pg. 12 ¶ 0187, Pg. 12 ¶ 0193 - 0197) 

-	With regards to claim 7, Kiuchi et al. disclose the system of claim 6 wherein the processor is to determine the time to detection based on a property of the item in the image. (Kiuchi et al. Figs. 4A, 4B, 9, 10 & 13, Pg. 4 ¶ 0062, Pg. 4 ¶ 0070 - Pg. 5 ¶ 0082, Pg. 9 ¶ 0154 - 0157, Pg. 10 ¶ 0160 and 0162 - 0167) 

-	With regards to claim 9, Kiuchi et al. disclose the system of claim 7 wherein the property of the item comprises a size of a specific region on the item. (Kiuchi et al., Pg. 4 ¶ 0062, Pg. 4 ¶ 0071 - Pg. 5 ¶ 0082, Pg. 7 ¶ 0117 - 0118 and 0120 - 0121, Pg. 9 ¶ 0154 - 0157, Pg. 10 ¶ 0162 - 0167, Pg. 12 ¶ 0193 [“area gravity center 507 includes processing of specifying the region having the previously registered color in the camera image and of computing an area or a gravity center position with respect to the specified region. For example, using the result of the area gravity center 507, a chip or position deviation of a specific label can be inspected with respect to the workpiece 2 to which the label is attached on the surface.” (emphasis added)]) 

-	With regards to claim 14, Kiuchi et al. disclose a visual inspection method (Kiuchi et al., Abstract, Figs. 1, 4A, 4B, 9 & 13 - 16, Pg. 1 ¶ 0005 and 0011 - 0012, Pg. 2 ¶ 0038 - 0039 and 0043, Pg. 4 ¶ 0061 - 0063, Pg. 4 ¶ 0070 - Pg. 5 ¶ 0082, Pg. 7 ¶ 0113 - 0116, Pg. 12 ¶ 0189 - 0196) comprising: receiving an image of an item on an inspection line; (Kiuchi et al., Abstract, Figs. 1 & 2, Pg. 1 ¶ 0005 - 0006, Pg. 2 ¶ 0038 - 0040, Pg. 2 ¶ 0043 - Pg. 3 ¶ 0044, Pg. 3 ¶ 0055, Pg. 4 ¶ 0071 - 0073) determining an initial time to detection based on a region of the item in the image; (Kiuchi et al., Figs. 1, 4A, 4B, 9, 10 & 13 - 16, Pg. 1 ¶ 0005, 0011 - 0014 and 0016, Pg. 2 ¶ 0039 - 0040 and 0043, Pg. 4 ¶ 0062, Pg. 4 ¶ 0071 - Pg. 5 ¶ 0082, Pg. 7 ¶ 0120 - 0121, Pg. 8 ¶ 0123 - 0124, Pg. 9 ¶ 0153 - 0157, Pg. 10 ¶ 0159 - 0160, 0162 and 0165 - 0167, Pg. 12 ¶ 0193 - 0196) outputting to a user the initial time to detection; (Kiuchi et al., Figs. 9, 10 & 13 - 16, Pg. 1 ¶ 0012 - 0016, Pg. 5 ¶ 0080 - 0082, Pg. 7 ¶ 0112 - 0116, Pg. 7 ¶ 0121 - Pg. 8 ¶ 0125, Pg. 8 ¶ 0134 - 0138, Pg. 9 ¶ 0143, Pg. 9 ¶ 0153 - Pg. 10 ¶ 0160, Pg. 10 ¶ 0163 - 0168, Pg. 11 ¶ 0183 - Pg. 12 ¶ 0187, Pg. 12 ¶ 0193 - 0197 [“the processing items included in the flow are dynamically permutated according to the processing time that is actually measured by performing the flow”]) calculating an adjusted time to detection based on adjusted parameters input by the user; (Kiuchi et al., Figs. 4A, 4B, 9, 10, 13, 15 & 16, Pg. 1 ¶ 0012 - 0016, Pg. 4 ¶ 0062 - 0066, Pg. 5 ¶ 0079 - 0082 and 0085 - 0090, Pg. 7 ¶ 0113 - 0117, Pg. 7 ¶ 0120 - Pg. 8 ¶ 0125, Pg. 8 ¶ 0136 - 0138, Pg. 9 ¶ 0155 - 0157, Pg. 10 ¶ 0160 - 0163, Pg. 11 ¶ 0175 - 0184, Pg. 12 ¶ 0187 and 0193 - 0197) and outputting the adjusted time to the user. (Kiuchi et al., Figs. 4A, 4B, 9, 10, 13, 15 & 16, Pg. 1 ¶ 0012 - 0016, Pg. 4 ¶ 0062 - 0066, Pg. 5 ¶ 0079 - 0082 and 0085 - 0090, Pg. 7 ¶ 0113 - 0117, Pg. 7 ¶ 0120 - Pg. 8 ¶ 0125, Pg. 8 ¶ 0136 - 0138, Pg. 9 ¶ 0155 - 0157, Pg. 10 ¶ 0160 - 0163, Pg. 11 ¶ 0175 - 0184, Pg. 12 ¶ 0187 and 0193 - 0197) 

-	With regards to claim 15, Kiuchi et al. disclose the method of claim 14 wherein the region comprises an entire item. (Kiuchi et al., Figs. 1, 2, 9, 10 & 13, Pg. 2 ¶ 0039 - 0040, Pg. 4 ¶ 0071 - Pg. 5 ¶ 0080, Pg. 9 ¶ 0156) 

-	With regards to claim 16, Kiuchi et al. disclose the method of claim 14 wherein the region comprises a specific region within the item, the region defined by a bounding shape. (Kiuchi et al., Pg. 4 ¶ 0062, Pg. 4 ¶ 0071 - Pg. 5 ¶ 0082, Pg. 7 ¶ 0117 - 0118 and 0120 - 0121, Pg. 9 ¶ 0154 - 0157, Pg. 10 ¶ 0162 - 0167, Pg. 12 ¶ 0193 [“area gravity center 507 includes processing of specifying the region having the previously registered color in the camera image and of computing an area or a gravity center position with respect to the specified region. For example, using the result of the area gravity center 507, a chip or position deviation of a specific label can be inspected with respect to the workpiece 2 to which the label is attached on the surface.”])

-	With regards to claim 17, Kiuchi et al. disclose the method of claim 14 comprising: receiving additional images of a same-type item; (Kiuchi et al., Figs. 1, 2 & 13 - 16, Pg. 2 ¶ 0039 - 0040, Pg. 7 ¶ 0118, Pg. 10 ¶ 0162 - 0168) calculating an actual time to detection based on analysis of the additional images; (Kiuchi et al., Figs. 13 - 16, Pg. 7 ¶ 0118, Pg. 10 ¶ 0162 - 0168) and presenting the actual time to detection to the user. (Kiuchi et al., Figs. 13 - 16, Pg. 7 ¶ 0112 - 0116, Pg. 7 ¶ 0120 - Pg. 8 ¶ 0126, Pg. 9 ¶ 0153 - Pg. 10 ¶ 0160, Pg. 10 ¶ 0163 - 0168, Pg. 12 ¶ 0193 [“the processing items included in the flow are dynamically permutated according to the processing time that is actually measured by performing the flow”]) 

-	With regards to claim 18, Kiuchi et al. disclose the method of claim 17 wherein analysis of the additional images comprises determining an amount of time required to achieve registration of the additional images, (Kiuchi et al., Figs. 4A, 4B, 9, 10, 13 & 14, Pg. 4 ¶ 0062 and 0071 - 0074, Pg. 5 ¶ 0078 - 0080, Pg. 9 ¶ 0154 - 0156, Pg. 10 ¶ 0162 - 0168 [“searches 501 and 502 includes processing searching a portion (position) that is best matched with a registered model in the camera image while a feature portion printed in the workpiece 2 is previously registered as the image pattern (model). The reason the searches 501 and 502 are performed is that the position is more correctly specified by searching the feature points on the workpiece 2. The position deviation correction 503 includes processing of correcting a position deviation or an orientation deviation (rotation) of the workpiece 2 owing to the conveyance based on the search results of the searches 501 and 502. For example, when the workpiece 2 is oriented different from the original orientation owing to the conveyance of the workpiece 2 by the conveying mechanism 6, the searches 501 and 502 specify the current orientation of the workpiece 2, and pre-processing of rotating the camera image by a proper angle is performed based on the current orientation” and “For ‘sequence of average processing speed’, ‘sequence of longest processing speed’, and ‘sequence of shortest processing speed’, which range in the actual performance in the past is used to compute the processing speed is specified based on a setting value inputted to a processing speed computing setting 704. In FIG. 14, because ‘20’ is set in the processing speed computing setting 704, the processing speed (time necessary for the performance) is computed based on the 20-times performance results from the latest performance result”]) to enable recognition of the item in a new image. (Kiuchi et al., Figs. 4A, 4B, 9, 10, 13 & 14, Pg. 4 ¶ 0062 and 0071 - 0074, Pg. 5 ¶ 0078 - 0080, Pg. 9 ¶ 0154 - 0156, Pg. 10 ¶ 0162 - 0168) 
 
-	With regards to claim 19, Kiuchi et al. disclose the method of claim 14 comprising displaying to the user information as to how to reduce the time to detection. (Kiuchi et al., Figs. 9 - 13 & 16, Pg. 1 ¶ 0015 - 0016, Pg. 7 ¶ 0119 - Pg. 8 ¶ 0131, Pg. 11 ¶ 0181 - 0184) 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. U.S. Publication No. 2011/0050889 A1 as applied to claim 7 above, and further in view of Nogami U.S. Publication No. 2021/0271913 A1.

-	With regards to claim 8, Kiuchi et al. disclose the system of claim 7 wherein the property of the item in the image comprises a size of the image. (Kiuchi et al., Pg. 4 ¶ 0062, Pg. 4 ¶ 0071 - Pg. 5 ¶ 0080 [“The time necessary for each processing item is roughly estimated based on a size of the camera image and various setting values.”]) Kiuchi et al. fail to disclose explicitly wherein the property of the item in the image comprises a size of the item in the image. Pertaining to analogous art, Nogami discloses wherein the property of the item in the image comprises a size of the item in the image. (Nogami, Figs. 3, 5 - 11 & 13, Pg. 2 ¶ 0025, Pg. 4 ¶ 0043, Pg. 5 ¶ 0054 - 0055, Pg. 5 ¶ 0057 - Pg. 6 ¶ 0062, Pg. 6 ¶ 0065, Pg. 9 ¶ 0091 and 0093 [“The defective portion setting unit 203 then sets a structural part or parts where the amount or proportion of such defective portions reaches or exceeds a predetermined level as a defective portion or portions” and “The correction cost estimation unit 208 calculates the predicted correction time based on the area of the image regions set as the defective portions.”]) Kiuchi et al. and Nogami are combinable because they are all directed towards image processing systems that inspect target objects for defects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kiuchi et al. with the teachings of Nogami. This modification would have been prompted in order to enhance the base device of Kiuchi et al. with the well-known and applicable technique Nogami applied to a comparable device. Utilizing a size of the item in the image when determining the time to detection, as taught by Nogami, would enhance the base device of Kiuchi et al. by allowing the time to detection to be determined with greater accuracy and reliability since it would take into account a size of the item in the image, i.e. the size of the area requiring inspection processing, instead of just a size of the image itself when determining the time to detection. Furthermore, this modification would have been prompted by the teachings and suggestions of Kiuchi et al. that a processing time of inspection is based on performing processing that detects a number of edges in an image and computing a width of the edges or a distance between adjacent edges, and that their processing time(s) is/are based on a size of the camera image and various setting values, see at least page 4 paragraphs 0071 - 0072 and page 5 paragraphs 0077 - 0082 of Kiuchi et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the time to detection would be determined based on a size of the item in the image so as to enable a more accurate and reliable time to detection to be determined for the image. Therefore, it would have been obvious to combine Kiuchi et al. with Nogami to obtain the invention as specified in claim 8.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. U.S. Publication No. 2011/0050889 A1 as applied to claims 6 and 7 above, and further in view of Kawai et al. U.S. Publication No. 2003/0125895 A1.

-	With regards to claim 10, Kiuchi et al. disclose the system of claim 7. Kiuchi et al. fail to disclose explicitly wherein the property of the item in the image comprises motion of at least part of the item in the image. Pertaining to analogous art, Kawai et al. disclose wherein the property of the item in the image comprises motion of at least part of the item in the image. (Kawai et al., Figs. 12 - 14, Pg. 9 ¶ 0111, Pg. 10 ¶ 0113 - Pg. 11 ¶ 0117, Pg. 14 ¶ 0134 - 0135, Pg. 16 ¶ 0148, Pg. 20 ¶ 0167 - 0168, Pg. 21 ¶ 0174, Pg. 22 ¶ 0178 [“the present embodiment is arranged to estimate the required inspecting time, by summing products of an imaging time and image data processing time and the number of the inspecting objects, and a time for movement of the substrate imaging device 304 by the XY robot device 306, which is obtained from the speed of movement and the above-indicated total distance of movement” and “the predetermined inspecting time may be determined on the basis of the total mounting time, which is included in the mounting-result information as described above. For instance, the predetermined inspecting time may be determined on the basis of the total mounting time required for the circuit substrate under inspection, or an average of the total mounting times required for the circuit substrates on which the mounting operations have been performed”]) Kiuchi et al. and Kawai et al. are combinable because they are all directed towards image processing systems that inspect target objects for defects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kiuchi et al. with the teachings of Kawai et al. This modification would have been prompted in order to enhance the base device of Kiuchi et al. with the well-known and applicable technique Kawai et al. applied to a comparable device. Utilizing a motion of at least part of the item in the image when determining the time to detection, as taught by Kawai et al., would enhance the base device of Kiuchi et al. by allowing for a time to detection that is indicative of a total amount of time necessary for an item on an inspection line to completely traverse the visual inspection system and/or reach the end of the inspection line to be determined so as to provide users with a more complete picture of the total operating time required by the visual inspection system. Furthermore, this modification would have been prompted by the teachings and suggestions of Kiuchi et al. that their system is incorporated in a production line to inspect objects for defects while they are conveyed by a conveying mechanism, see at least figure 1 and page 2 paragraphs 0039 - 0040 of Kiuchi et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the time to detection would be determined based on a motion of at least part of the item in the image so as to enable a more accurate and reliable time to detection to be determined for the image and/or allow for a time to detection that is indicative of a total amount of time necessary for an item on an inspection line to completely traverse the visual inspection system and/or reach the end of the inspection line to be determined. Therefore, it would have been obvious to combine Kiuchi et al. with Kawai et al. to obtain the invention as specified in claim 10. 

-	With regards to claim 12, Kiuchi et al. disclose the system of claim 6. Kiuchi et al. fail to disclose explicitly wherein the processor is to determine the time to detection based on motion of the camera. Pertaining to analogous art, Kawai et al. disclose wherein the processor is to determine the time to detection based on motion of the camera. (Kawai et al., Figs. 12 - 14, Pg. 9 ¶ 0108 - 0110, Pg. 10 ¶ 0116 and 0120, Pg. 12 ¶ 0123 - 0125, Pg. 18 ¶ 0156, Pg. 20 ¶ 0167 - 0168 [“the present embodiment is arranged to estimate the required inspecting time, by summing products of an imaging time and image data processing time and the number of the inspecting objects, and a time for movement of the substrate imaging device 304 by the XY robot device 306, which is obtained from the speed of movement and the above-indicated total distance of movement.”]) Kiuchi et al. and Kawai et al. are combinable because they are all directed towards image processing systems that inspect target objects for defects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kiuchi et al. with the teachings of Kawai et al. This modification would have been prompted in order to enhance the base device of Kiuchi et al. with the well-known and applicable technique Kawai et al. applied to a comparable device. Determining the time to detection based on motion of the camera, as taught by Kawai et al., would enhance the base device of Kiuchi et al. by allowing for an accurate and reliable time to detection to be determined in a visual inspection system that utilizes multiple images of an item captured from differing imaging positions of a camera to perform inspection of the item. Furthermore, this modification would have been prompted by the teachings and suggestions of Kiuchi et al. that their system is incorporated in a production line to inspect objects for defects while they are conveyed by a conveying mechanism and that their system may utilize multiple different cameras, see at least figure 1, page 2 paragraphs 0039 - 0040 and page 7 paragraphs 0114 - 0118 of Kiuchi et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the time to detection would be determined based on motion of the camera so as to enable a more accurate and reliable time to detection to be determined for a visual inspection system that utilizes multiple images of an item captured from differing imaging positions of a camera to perform inspection of an item so as to enable inspection to be carried out on the entirety of the item. Therefore, it would have been obvious to combine Kiuchi et al. with Kawai et al. to obtain the invention as specified in claim 12. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. U.S. Publication No. 2011/0050889 A1 as applied to claim 6 above, and further in view of Morioka et al. U.S. Publication No. 2001/0021015 A1.

-	With regards to claim 11, Kiuchi et al. disclose the system of claim 6 wherein the processor is to update the time to detection based on changes to settings of the camera, (Kiuchi et al., Figs. 9, 10 & 16, Pg. 5 ¶ 0079 - 0082 and 0085 - 0090, Pg. 7 ¶ 0109 and 0114 - 0118, Pg. 8 ¶ 0136 - Pg. 9 ¶ 0143, Pg. 11 ¶ 0175 - 0184) and output an updated time to detection. (Kiuchi et al., Figs. 4A, 4B, 9, 10, 13, 15 & 16, Pg. 1 ¶ 0012 - 0016, Pg. 5 ¶ 0079 - 0082 and 0085 - 0090, Pg. 7 ¶ 0109 - Pg. 8 ¶ 0125, Pg. 8 ¶ 0136 - Pg. 9 ¶ 0143, Pg. 9 ¶ 0157 - 0158, Pg. 10 ¶ 0162 - 0163, Pg. 11 ¶ 0175 - 0184) Kiuchi et al. fail to disclose explicitly changes to zoom of the camera. Pertaining to analogous art, Morioka et al. disclose wherein the time to detection changes based on changes to zoom of the camera. (Morioka et al., Figs. 7A - 7C, Pg. 4 ¶ 0066 - 0068, Pg. 5 ¶ 0070 - 0071 and 0077, Pg. 6 ¶ 0083, Pg. 14 ¶ 0163 - 0167 [“changing the magnification is for changing the picture element size. If the picture element size is enlarged, the inspection speed can be increased eventually because the area detected as one signal becomes larger, but it becomes difficult to detect a small foreign particle or defect because the resolution of the detection system is deteriorated. Conversely, if the picture element size is made small, the resolution becomes high to permit inspection of a smaller defect or foreign particle, but the inspection time becomes longer” and “it is also possible to use an optical system of another magnification. In realizing such optical system of another magnification, it is possible to make the change of magnification by replacing one (the object-side lens is most suitable) of the two groups of Fourier transform lenses 2110 and 2111 disposed on both sides of the spatial filter into Fourier transform lenses 2161. With this construction, it is no longer necessary to replace the image-side lenses 2111 and detector 2107 and eventually it becomes possible to provide optical systems of different magnifications inexpensively”]) Kiuchi et al. and Morioka et al. are combinable because they are all directed towards image processing systems that inspect target objects for defects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Kiuchi et al. with the teachings of Morioka et al. This modification would have been prompted in order to enhance the base device of Kiuchi et al. with the well-known and applicable technique Morioka et al. applied to a comparable device. Incorporating changes to zoom of the camera, as taught by Morioka et al., into the camera settings of Kiuchi et al. that may be manipulated would enhance the base device of Kiuchi et al. by allowing for users to alter zoom settings in addition to the camera settings of the base device, such as exposure time, capture line and frame/field settings, so as to provide users with more control over the accuracy and/or speed of inspection performed by the base device and/or enable the base device to perform robust and reliable inspection of various items for defects of differing sizes. Furthermore, this modification would have been prompted by the teachings and suggestions of Kiuchi et al. that cameras, camera information and camera settings may be changed and/or modified and that such changes and/or modifications affect inspection processing times, see at least page 5 paragraph 0090, page 7 paragraphs 0113 - 0122 and page 8 paragraph 0135 - page 9 paragraph 0143 of Kiuchi et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a zoom of the camera would be able to be changed so as to permit the base device to accurately and reliably inspect various items for variously sized defects. Therefore, it would have been obvious to combine Kiuchi et al. with Morioka et al. to obtain the invention as specified in claim 11. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667